CONFIDENTIAL

280 East Grand Avenue

South San Francisco, CA 94080

Tel (650) 624-3000 Fax (650) 624-3010

June 18, 2007

         
GlaxoSmithKline 2301 Renaissance Boulevard Building #510 RN0420 King of Prussia,
Pennsylvania
    19406  
Attn:
  Scott Klesmer

Director, Alliance Management

Re: Second Extension of the Research Term with respect to CENP-E under that
certain Collaboration and License Agreement by and between Glaxo Group Limited,
a GlaxoSmithKline company, (“GSK”) and Cytokinetics, Inc. (“CK”), dated June 20,
2001, as amended (the “Collaboration Agreement”)

Dear Scott:

Pursuant to this letter amendment to the Collaboration Agreement (the “Letter
Amendment”), GSK and CK desire to further extend the Research Term solely with
respect to that certain Mitotic Kinesin Target known as CENP-E, all on the terms
set forth herein.

Now therefore, GSK and CK agree, effective as of June 19, 2007, as follows:



  1.   All capitalized terms not defined herein shall have the meaning ascribed
to them in the Collaboration Agreement.



  2.   Notwithstanding GSK’s obligation to notify CK in writing of its exercise
of its option to extend the Research Term under Section 2.8.1 of the
Collaboration Agreement, the Research Term is hereby extended for an additional
one-year period to expire on June 19, 2008 solely with respect to CENP-E to
allow for the conduct of Research Program activities directed to CENP-E. In
addition, the first two occurrences of “June 19, 2007” in Section 5(a) of the
“Amendment to Collaboration and License Agreement” between CK and GSK, dated
November 27, 2006 (the “November 2006 Amendment”) are hereby changed to
“June 19, 2008.”



  3.   For clarity, in light of the present extension, GSK may only extend its
rights under Section 4.2.3 of the Collaboration Agreement and only with respect
to CENP-E for a further [***]-year Extension Period under Section 4.2.2 of the
Collaboration Agreement, as contemplated in Section 4.2.2(d) of the
Collaboration Agreement and subject to the November 2006 Amendment, unless
otherwise agreed by the Parties.

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1

CONFIDENTIAL



  4.   Except for the amendment of Section 5(a) of the November 2006 Amendment
in the manner described in paragraph 2 above, the November 2006 Amendment is
unaffected by this Letter Amendment.



  5.   The Research Plan for the extended Research Term is attached as Exhibit A
hereto.



  6.   The Parties hereby agree that the number of JRC representatives shall be
four (4) for each of GSK and CK. All other terms and conditions of
Section 2.2(a) remain unchanged. GSK hereby notifies CK that its JRC
representatives shall be those individuals identified in Exhibit B hereto; and
CK hereby notifies GSK that its JRC representatives shall be those individuals
identified in Exhibit B hereto.



  7.   Notwithstanding Section 2.8.1 of the Collaboration Agreement, GSK has no
obligation to fund any CK FTEs during this extension of the Research Term for
CENP-E.



  8.   Each Party agrees to execute, acknowledge and deliver such further
instruments, and to do all such other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Letter Amendment.



  9.   Except as specifically modified or amended hereby, the Collaboration
Agreement shall remain in full force and effect and, as modified or amended, is
hereby ratified, confirmed and approved. No provision of this Letter Amendment
may be modified or amended except expressly in a writing signed by both Parties,
nor shall any terms be waived except expressly in a writing signed by the Party
charged therewith. This Letter Amendment shall be governed in accordance with
the laws of the State of New York, without regard to principles of conflicts of
laws.

Please sign and return two copies of this Letter Amendment if you agree to the
foregoing terms.

Sincerely,

/s/ Robert I. Blum
Robert I. Blum
President and Chief Executive Officer

Cytokinetics, Inc.

Agreed and accepted:

GLAXO GROUP LIMITED

/s/ Paul Blackburn
Name: Paul Blackburn
Title: Director


Page 2 of 5

2

CONFIDENTIAL

     
cc:
  SVP WW Business Development, GlaxoSmithKline
Lisa A. DeMarco, Esq., Vice President & Associate General
Counsel, GlaxoSmithKline, R&D Legal Operations

Kenneth A. Clark, Esq., Wilson Sonsini Goodrich & Rosati Professional
Corporation

Page 3 of 5

3

CONFIDENTIAL

Exhibit A

Research Plan *

[***]

Page 4 of 5

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4

CONFIDENTIAL

Exhibit B

JRC Members

[***]

Page 5 o5

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

5